Title: To James Madison from William Thornton, 16 March 1801
From: Thornton, William
To: Madison, James


Dear sir
City of Washington 16th: March 1801.
I had expected, with more satisfaction & pleasure than I can express, your arrival in this City, when I heard of your late afflictive loss, in which I sincerely sympathize. I also lament, on another Account your detention in Virginia. The President, whose tender regard for you makes him always speak with an uncommon degree of Interest for your Welfare, informed me that you had long experienced delicate Health, and he even feared a change of climate might finally be requisite. I do not think I ever enjoyed such Health as since my residence in this place, and I sincerely hope that even this Change from your present Situation may be so favourable, that you will have Cause to pronounce it one of the healthiest places in the World. This I hope will perfectly reconcile you to the Office to which the President has invited you—an Office which every one rejoices you have accepted—for the virtuous, whatever their political Sentiments may be, agree in your Virtue & Talent, and sincerely rejoice in your Appointment. You know me too well to doubt the sincerity of my Expressions.
We have now a Philosopher also at our Head, whose Heart appears in every Action. His late Speech is full of wisdom, and is a Model of Conciliation. It is admired by all good Men, and he will find them the firmest Supporters of his Administration.
We are anxiously looking for you, and I take the liberty of requesting you to make my House your Home on your arrival. If you should like our plain Mode of living I shall rejoice exceedingly in your Stay; if not, I will leave nothing undone to endeavour to obtain better Accommodations for one whom I so sincerely regard. We hope Mrs: Madison will be with you, & we request you will present to her the joint Compliments and good Wishes of my Family and accept, dear Sir, the regard & esteem of your respectful & sincere Friend
William Thornton
 

   
   RC (DLC). Docketed by JM.


